March 13, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
  PRINCE KAMAL MALIK MUHAMMED-EL AKA TERRY JEROME BECK-EL,
                          Appellant

NO. 14-11-00388-CV                         V.

    KENNETH NEGBENEBOR, CYNTHIA D. TILLEY, AND MARK CLARKE,
                           Appellees
                     ____________________



      This cause, an appeal from the judgment in favor of appellees, KENNETH
NEGBENEBOR, CYNTHIA D. TILLEY, AND MARK CLARKE, signed February 10,
2011, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, PRINCE KAMAL MALIK MUHAMMED-EL AKA TERRY
JEROME BECK-EL, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.